 CATALYTIC,INC.97Catalytic,Inc.andL.B.IE.W., Local Union 136. Case10-CA-1625012 April 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 30 September 1982 a Board panel issued aDecision and Order 1 in this proceeding, findingthat the Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) ofthe National Labor Relations Act. The Board heldthat the Respondent violated the Act by discharg-ing employee Samuel D. Thrash Jr. and by sus-pending and discharging employee Philip Lang.With regard to Thrash the Board found that, al-though Thrash had engaged in strike-related mis-conduct, his behavior did not rise to the level ofmisconduct so serious as to render him unfit for re-instatement.Applying the standard then prevailingfor determining the reinstatement rights of return-ing strikers, the Board held that the Respondenthad violated the Act by discharging Thrash. TheRespondent filed a petition for review of theBoard's Decision and Order with the United StatesCourt of Appeals for the Eleventh Circuit, and theBoard filed a cross-application for enforcement ofitsOrder. On 19 August 1983 the court enforcedtheBoard'sOrder.2Thereafter, the Respondentfileda petitionfor writ of certiorari to the UnitedStates Supreme Court.On 22 February 1984, inClear Pine Mouldings,3the Board reevaluated the appropriate standard fordeterminingthe reinstatement rights of employeesengagingin strike-relatedmisconduct.Adoptingthe standard formulated by the United States Courtof Appeals for the Third Circuit inNLRB v.W. C.McQuaide, Inc.,552 F.2d 519, 527 (3d Cir. 1977),the Board announced inClear Pine Mouldingsthatitwould apply the following objective test for de-termining whether verbal threats directed at fellowemployees justify an employer's refusal to reinstate:"whether the misconduct is such that, under thecircumstancesexisting,itmay reasonably tend tocoerce or intimidate employees in the exercise ofrights protected under the Act."41264 NLRB 11572 714 F 2d 158s 268 NLRB 1044°Above at 1046 The Board also applied an analogous standard to theassessment of strikers'verbal and nonverbal conduct directed against per-sons who do not enjoy the protection of Sec 7 of the Act Infra at 1046fn 14 Member Dennis concurred in the adoption of theMcQuaidetestFollowing the issuance ofClear Pine Mouldings,the United States Supreme Court on 30 April 1984granted certioraris in this proceeding, vacated thejudgment of the court of appeals insofar as it per-tained to the discharge of Samuel D. Thrash Jr.,6and remanded the proceeding to the court of ap-peals with directions that the case be remanded tothe Board for further consideration of Thrash's dis-charge in light ofClear PineMouldings.On 15August 1984 the court of appeals remanded thisproceeding to the Board.'On 30 October 1984 the Board accepted theremand from the court of appeals. The Respondentand the General Counsel filedstatementsof posi-tion.The Board has reconsidered its Decision andOrder in light of the entire record and the state-ments of position and has decided to affirm its con-clusion that the Respondent violated Section8(a)(1) and(3) of the Act by discharging SamuelD. Thrash Jr.The facts underlying Thrash's discharge establishthe following. On 30 August 1980,8 shortly aftercommencement of a strike directed against the Re-spondent, striker Thrash telephoned the residenceof nonstriking employee Sanford Simon. The callwas made at 4 p.m., while Simon was working atthe struck plant, and was answered by Simon'swife,Diane.It is undisputed Thrash's call was di-rectly related to the strike.9Without identifyinghimself,Thrash stated at the outset, "you Goddamned bitch," and immediately hung up the tele-phone terminating the call. This is the full extent ofthe misconduct attributed to Thrash.Because the Simons had received other anony-mous callsduring the strike, their telephone wasequipped with a tap and tracer at the time ofThrash's call.1 ° As a result, Thrash was identifiedas the caller of 30 August and was arrested. There-after,Thrash pleaded guilty to a criminal offenseunder the criminal code of the State of Alabamaand was fined $110. As a further result of the callto the Simons' residence, the Respondent dis-charged Thrash on 11 September. The strike termi-nated on 17 September.As an initial matter, we fully recognize that theplacement and receipt of an anonymous telephone5 104 S Ct 21648The Court did not disturb the judgment of the court of appeals withrespect to other portions of the case7 739 F 2d 5408All dates are in 1980 unless noted otherwiseBThrash testified without contradiction that he telephoned the homeof Sanford Simon "because he was working and I wasn't "10 There is no contention that Thrash was involved in or participatedin any other anonymous telephone calls to the Simons' residence It isalso undisputed that the other anonymous calls preceding Thrash's callwere harassing and threatening in character275 NLRB No. 16 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD .call is offensive and intrusive to privacy irrespec-tive of the actual words used by the caller. Ourprimary task in this proceeding, however, is to de-termine whether the conduct at issue reasonablytends to coerce or intimidate.' Under the standardset forth inClear" PineMouldings,supra,we con-clude that the single, brief telephone call attributedto Thrash does not meet theClear Pine Mouldingsstandard justifying the denial of reinstatement:'-At the outset, we note that although Thrash re-ferred to Diane Simon as a "God damned bitch,"he did not threaten either her person or property.Thus- as we noted in our original decision, the Re-spondent conceded in its earlier brief to the Boardthat Thrash's statement "was not violent" in char-acter.We, also note that the -epithet attributed toThrash differs substantially from the remarks attrib-uted to striking employees inClear Pine Mouldingswhich were directly or indirectlythreatening incharacter. )1We are, of course, mindful that in cer-tain circumstances a profane epithet unaccompa-nied by an overt or indirect threat might also becoercive or intimidating if it raises the reasonablelikelihood of an imminent physical confrontation.That is not' the case here. Moreover, during thecallThrash did not imply that he knew the loca-tion of the Simon's home and made no indicationthat adverse consequences might befall the Simonsif' Sanford Simon continued--to work. Indeed,during the call Thrash made no mention whatso-ever of the strike.12Finally;we emphasize that there is no evidencethatThrash was aware of previous anonymousphone calls to the Simons' residence or that Thrashparticipated in any other such calls. Nor is thereevidence "that Thrash was in any manner involvedin a campaign or plan of harassment directed atnonstriking employees or otherwise engaged inmisconduct. In short, we are presented- with -asingle telephone call where neither an overt or im-plied threat was made nor the reasonable likelihoodraised ofan imminentphysical confrontation. In" InClear Pine Mouldingsthe threatening statements were(1) that anonstriking employee was taking her life in her hands by crossing apicket line and would live to regret it, (2) that a nonstriking employee'shouse might be burned;(3) that the hands of certain employees should bebroken, and (4) that an employee should be "straighten[ed] out "12In another context we recently found lawful an employer's vulgarand obscene reference to an employee's exercise of rights protected undertheAct SeePremier Rubber Co,272NLRB 466 (1984) (supervisor'sstatement to an employee displaying a union badge as a "chicken shitbadge")Thus, we recognize as a practical matter that not every use ofprofanity or vulgarity in response' to the exercise of Sec 7 rights runsafoul of the Act and that occasional vulgarity and epithets are to be ex-pected during the course of a strike and in' the workplaceWe shall ofcourse continue to evaluate each factual circumstance on a case-by-casebasis to determine whether the conduct at issue is coercive or intimidat-ing or otherwise unprotected' by the ActMember Dennis did not participate inPremier Rubberand does notrely on this footnote-these circumstances, we 'find the evidence insuffi-cient to establish that Thrash's call of 30 Augusthad a reasonable tendency to coerce or intimidatewithin the meaning ofClear Pine Mouldings.13Ac-cordingly,.we, find that Thrash did not forfeit'hisreinstatement rights and that the Respondent vio-lated the Act by discharging Thrash.THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(3) and(1) of the Act, we shall order thatitcease and desist therefrom and affirmatively takesuch action as will dissipate the effects of its unfairlabor practices.-Having found that Samuel D. Thrash Jr. was un-lawfully discharged, we find it necessary to orderthe Respondent to offer him full reinstatement tohis former position or,' if such position no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or-'other rights andprivileges, and to make- him- whole for any loss ofearnings suffered by him as a result of the Re-spondent's unlawful actions. Loss of earnings shallbe computed as prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), plus interest computed in themanner and amount prescribed inFloridaSteelCorp.,231 NLRB 651 (1977).14ORDER-The National Labor RelationsBoard orders.thatthe Respondent, Catalytic, Inc.;Wilsonville,Ala-bama,.its officers,agents,successors,and assigns,shall-1.Cease and desist from(a) -Dischargingorotherwise,discriminatingagainstanyemployee for supporting I.B.E.W.,Local Union 136 or any other union.(b) In any like. or relatedmanner interferingwith,restraining,or coercing employees in.the ex-ercise of the rights 'guaranteed them by Section 7of the Act.-2.Take the following affirmative action which itis found will effectuate the purposes of the Act.(a)Offer Samuel D. Thrash Jr. immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss ofearningsand other bene-13We are cognizant that Thrash's anonymous telephone call was ille-gal under state law and thatThrash wasadjudicated in state court tohave violated that law Because it is our burden to evaluate Thrash's con-duct under the National Labor Relations Act rather than under statecriminal law, we find that the matters raised in the-state criminal pro-ceeding are not dispositive of the separate and distinct issues raised underthe Act-14 See generallyIsisPlumbing Co,138 NLRB716, 717-721 (1962) CATALYTIC, INC.fits suffered as a result of the discrimination againsthim in the manner set forth in the remedy sectionof the decision.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way.(d) Post at its facility inWilsonville,Alabama,copies of the attached notice marked "Appen-dix."15 Copies of the notice, on forms provided bytheRegional Director for Region 10, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.1b If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government99The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting I.B.E.W.,Local Union 136 or any other union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Samuel D. Thrash Jr. immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.CATALYTIC, INC.